DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1.  The term “heat resistant” in claim 1 is a relative term which renders the claim indefinite. The term “resistant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes any level of heat resistant shall meet the claim limitation.
Claims 2-19 are similarly rejected due to dependency.
Regarding Claim 16.  The term “shatter resistant” in claim 1 is a relative term which renders the claim indefinite. The term “resistant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes any level of shatter resistant shall meet the claim limitation.
Regarding Claim 20.  The term “heat resistant” and “shatter resistant” in claim 20 is a relative term which renders the claim indefinite. The term “resistant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes any level of heat resistant or shatter resistant shall meet the claim limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200001388 A1 to Sumner in view of US 20220125642 A1 to Malov further in view of US 20160246051 A1 to Okamoto et al.
Regarding Claim 1.  Sumner discloses a welding helmet camera system, the welding helmet camera system comprising: a welding helmet (See at least Fig. 1-8) including, a body configured to enclose a substantial portion of a head of a user-wearer during use, a first-camera and a second-camera mounted on a frontal exterior portion of said body (cameras 26a and 26b), a first-display screen positioned on an interior surface of said body and in communication with said first-camera and being configured to broadcast digital video generated by said first-camera during a welding operation (Fig. 6 display 24 para 37), and a second-display screen positioned on said interior surface of said body and in communication with said second-camera and being configured to display another digital video generated by said second-camera during said welding operation (Fig. 6 display 24 para 37), a rechargeable power source configured to provide power to said welding helmet (para 66), a port configured to receive a charger for charging said rechargeable power source (Fig. 14 connector 1191 para 66), and a control panel (para 50),
Sumner does not specifically disclose a memory chip, a central processing unit and a transceiver, heat resistant lens caps configured to cover lens on said first-camera and said second-camera
However, Maloy discloses a memory chip, a central processing unit and a transceiver to process and store video data (See para 57)
Further, Okamoto discloses heat resistant lens caps (para 4) are known in the art for protecting lens without deforming when exposed to a heat source.
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a memory chip, a central processing unit and a transceiver, heat resistant lens caps configured to cover lens on said first-camera and said second-camera.
Regarding Claim 8.  Sumner further discloses said control panel includes a plurality of buttons allowing for manual user control of at least one function of said welding helmet (para 50).
Regarding Claim 9.  Sumner further discloses said at least one function of said control panel of said welding helmet includes power control, brightness control, and camera zoom control (para 50).
Regarding Claim 10.  Sumner further discloses said digital video generated by said second-camera and said first-camera is displayed on said first-display screen and said second-display screen in real time (para 47).
Regarding Claim 11.  Maloy further discloses said memory chip stores digital video generated by said second-camera and said first-camera for viewing after said welding operation is complete (para 57).
Regarding Claim 12.  Sumner further discloses said control panel is positioned on a side exterior portion of said body of said welding helmet (para 50).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding Claim 13.  Sumner further discloses said welding helmet is able to connect to an internet (para 47).
Regarding Claim 17.  Sumner further discloses said rechargeable power source comprises a rechargeable battery (para 66).
Regarding Claim 19.  Sumner further discloses said welding helmet further comprises an additional camera-accessory extending from said welding helmet (See Fig. 11 communication device 150).
Claim 2-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner, Malov and Okamoto as applied to claim 1 in view of US 20180071854 A1 to Matthews et al.
Regarding Claim 2.  As stated above Sumner, Malov and Okamoto discloses, all the limitations of base claim 1. 
Summer, Malov and Okamoto do not specifically disclose said first-camera and said second-camera each comprise a high-definition video camera.
However, Matthews discloses said first-camera and said second-camera each comprise a high-definition video camera (para 24) to generate image frames in real time.
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include said first-camera and said second-camera each comprise a high-definition video camera.
Regarding Claim 3.  Matthews further discloses said first-camera and said second-camera are configured to automatically adjust a displayed-brightness according to a brightness of a welding environment during said welding operation in order to protect eyes of said user-wearer during use (para 41).
Regarding Claim 6.  Matthews further discloses said first-display screen and said second-display screen each comprise a high-definition display screen (para 24).
Claim 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner, Malov and Okamoto as applied to claim 1 in view of US 20210085524 A1 to Huh et al.
Regarding Claim 4.  As stated above Sumner, Malov and Okamoto discloses, all the limitations of base claim 1.
Sumner, Malov and Okamoto do not specifically disclose said first-display screen and said second-display screen each comprise a curved profile.
However, Huh discloses display screen comprise a curved profile (See Fig. 5) to prevent distortion.
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include said first-display screen and said second-display screen each comprise a curved profile.
Regarding Claim 5.  Sumner further discloses said first-display screen and said second-display screen are in alignment with the eyes of said user-wearer during wear (See Fig. 4-Fig. 6).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner, Malov and Okamoto as applied to claim 1 in view of US 20180271709 A1 to Currie et al.
Regarding Claim 7.  As stated above Sumner, Malov and Okamoto discloses, all the limitations of base claim 1.
Summer, Malov and Okamoto do not specifically disclose said welding helmet further comprises at least one exterior illumination member.
However, Currie discloses said welding helmet further comprises at least one exterior illumination member (See Fig. 1 light unit 16) to selectively illuminate a darkened area.
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include said welding helmet further comprises at least one exterior illumination member.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner, Malov and Okamoto as applied to claim 1 in view of US 20210400381 A1 to Tisch et al.
Regarding Claim 14.  As stated above Sumner, Malov and Okamoto discloses, all the limitations of base claim 1.
Summer, Malov and Okamoto do not specifically disclose said heat resistant lens caps are transparent.
However, Tisch discloses said heat resistant lens caps are transparent (Fig. 3 lens cover 318 para 55) to protect the camera lens.
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include said heat resistant lens caps are transparent.
said heat resistant lens caps are removable and replaceable.
Regarding Claim 15.  Tisch further discloses said heat resistant lens caps are removable and replaceable (See Fig. 3).
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").  In the instant case it would have been obvious for one having ordinary skill in the art to make the lens cap removable an replaceable by a user in the event the lens cap are damaged.
Regarding Claim 16.  Tisch further discloses said heat resistant lens caps are shatter resistant (See Fig. 3, para 55).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner, Malov and Okamoto as applied to claim 17 in view of US 20140020147 A1 to Anderson et al.
Regarding Claim 18.  As stated above Sumner, Malov and Okamoto discloses, all the limitations of base claim 1.
Summer, Malov and Okamoto do not specifically disclose said welding helmet further comprises solar panels configured to solar charge said rechargeable battery.
However, Anderson discloses said welding helmet further comprises solar panels configured to solar charge said rechargeable battery (Fig. 3 para 15).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include said welding helmet further comprises solar panels configured to solar charge said rechargeable battery.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200001388 A1 to Sumner in view of US 20220125642 A1 to Malov further in view of US 20160246051 A1 to Okamoto et al. further in view of US 20180071854 A1 to Matthews et al. further in view of US 20210085524 A1 to Huh et al. further in view of US 20210400381 A1 to Tisch et al.
Regarding Claim 20.  Sumner discloses a welding helmet camera system, the welding helmet camera system comprising: a welding helmet (See at least Fig. 1-8) including, a body configured to enclose a substantial portion of a head of a user-wearer during use, a first-camera and a second-camera mounted on a frontal exterior portion of said body (cameras 26a and 26b), a first-display screen positioned on an interior surface of said body and in communication with said first-camera and being configured to broadcast digital video generated by said first-camera during a welding operation (Fig. 6 display 24 para 37), and a second-display screen positioned on said interior surface of said body and in communication with said second-camera and being configured to display another digital video generated by said second-camera during said welding operation (Fig. 6 display 24 para 37), a rechargeable power source configured to provide power to said welding helmet (para 66), a port configured to receive a charger for charging said rechargeable power source (Fig. 14 connector 1191 para 66), and a control panel (para 50); wherein said first-display screen and said second-display screen are in alignment with the eyes of said user-wearer during wear (See Fig. 4-Fig. 6); wherein said control panel includes a plurality of buttons allowing for manual user control of at least one function of said welding helmet (para 50); wherein at least one function of said control panel of said welding helmet includes power control, brightness control, and camera zoom control (para 50); wherein said control panel is positioned on a side exterior portion of said body of said welding helmet (para 50, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)); wherein said welding helmet is able to connect to an internet (para 47); and wherein said rechargeable power source comprises a rechargeable battery (para 66).
Sumner does not specifically disclose a memory chip, a central processing unit and a transceiver, heat resistant lens caps configured to cover lens on said first-camera and said second-camera, wherein said first-camera and said second-camera each comprise a high-definition video camera, said first-camera and said second-camera are configured to automatically adjust a displayed-brightness according to a brightness of a welding environment during said welding operation in order to protect eyes of said user-wearer during use; wherein said first-display screen and said second-display screen each comprise a high-definition display screen; wherein said first-display screen and said second-display screen each comprise a curved profile; wherein said memory chip stores digital video generated by said second-camera and said first-camera for viewing after said welding operation is complete; wherein said heat resistant lens caps are transparent; wherein said heat resistant lens caps are removable and replaceable; wherein said heat resistant lens caps are shatter resistant.
However, Maloy discloses a memory chip, a central processing unit and a transceiver (See para 57); wherein said memory chip stores digital video generated by said second-camera and said first-camera for viewing after said welding operation is complete (para 57) to process and store video data.
Further, Okamoto discloses heat resistant lens caps (para 4) are known in the art for protecting lens without deforming when exposed to a heat source.
Further, Matthews discloses said first-camera and said second-camera each comprise a high-definition video camera (para 24); wherein said first-camera and said second-camera are configured to automatically adjust a displayed-brightness according to a brightness of a welding environment during said welding operation in order to protect eyes of said user-wearer during use (para 41); wherein said first-display screen and said second-display screen each comprise a high-definition display screen (para 24) to generate image frames in real time.
Further, Huh discloses display screen comprise a curved profile (See Fig. 5) to prevent distortion.
In addition, Tisch discloses said heat resistant lens caps are transparent (Fig. 3 lens cover 318 para 55); wherein said heat resistant lens caps are removable and replaceable (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").  In the instant case it would have been obvious for one having ordinary skill in the art to make the lens cap removable an replaceable by a user in the event the lens cap are damaged.); wherein said heat resistant lens caps are shatter resistant to protect the camera lens.
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a memory chip, a central processing unit and a transceiver, heat resistant lens caps configured to cover lens on said first-camera and said second-camera, wherein said first-camera and said second-camera each comprise a high-definition video camera, said first-camera and said second-camera are configured to automatically adjust a displayed-brightness according to a brightness of a welding environment during said welding operation in order to protect eyes of said user-wearer during use; wherein said first-display screen and said second-display screen each comprise a high-definition display screen; wherein said first-display screen and said second-display screen each comprise a curved profile; wherein said memory chip stores digital video generated by said second-camera and said first-camera for viewing after said welding operation is complete; wherein said heat resistant lens caps are transparent; wherein said heat resistant lens caps are removable and replaceable; wherein said heat resistant lens caps are shatter resistant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871